
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.84


[Letterhead]

July 18, 2008

John H. Bomgardner, II

Dear John:

        We are extremely pleased to confirm your offer of employment (the
"Offer") with Commerce Energy Group, Inc. (the "Company"). The following is
provided for your information:

•Your title will be Senior Vice President ("SVP") and General Counsel.

•You will report to Gregory L. Craig, Chairman and Chief Executive Officer.

•Your office location will be in Costa Mesa, California located at 600 Anton
Boulevard, Suite 2000, Costa Mesa, California 92626.

•Your first day of employment will be July 21, 2008 ("Start Date").

•Your compensation will be $8,653.85 paid bi-weekly. This translates into an
annualized rate of $225,000.

•You will be eligible to participate in the Company's Executive bonus program.

•You will be eligible for up to $15,000.00 in relocation expenses. Reimbursement
of your relocation expenses will be with the appropriate documentation provided
to the Human Resources Department. On October 31, 2008, you will receive a lump
sum payment in an amount equal to $15,000.00 less all relocation expenses
previously reimbursed. If you leave the Company prior to one year following your
relocation date, the $15,000.00 will be reimbursable to the Company at a
prorated amount.

•You will be granted 100,000 restricted shares and 50,000 options. Both the
restricted stock and the options are subject to the 2006 Stock Incentive Plan
(the "Plan"). The Grant Date will be your Start Date. Vesting will be outlined
in your Plan documents; specifically, One Hundred percent (100%) of your options
will vest on the Start Date. Sixty percent (60%) of the restricted stock will
vest on the Start Date and Twenty percent (20%) will vest on anniversary one,
and the final Twenty percent (20%) will vest on anniversary two, subject to the
terms in the Plan documents.

•You will be eligible to participate in the Company's benefit plans on the first
day of your employment. These benefits include medical, dental, vision, flexible
spending account, disability benefit plans, life insurance, long-term
disability, and the Employee Assistance Plan (EAP). These benefits are subject
to the terms, conditions, limitations, and exclusions contained in the
applicable plan documents and insurance policies.

•You will also be eligible to participate in the Company's 401(k) plan (the
"Plan") on the first day of the month following two (2) months of employment.
The Plan matches $0.50 for each $1.00 you contribute, up to a maximum of 3% of
your annual compensation.

•You will receive four (4) weeks vacation.

600 Anton Boulevard    •    Suite 2000    •    Costa Mesa, CA 92626     •    Ph:
714.259.2500    •    Fx: 714.259.2501

--------------------------------------------------------------------------------



•You, as an "Executive," will be subject to and have the benefit of the
Termination of Employment provisions contained in Attachment A attached hereto
and incorporated herein by reference.

•You will be party to the Company's standard form of Indemnification Agreement
set forth in Attachment B hereto.

        The Offer is contingent upon your satisfactory completion of a drug test
and background check as well as our findings of satisfactory references.

        New Employee Orientation will be conducted by the Human Resources
Department. At that time, you will be expected to provide documentation of
authorization to work in the United States. We have provided a copy of the
"Lists of Acceptable Documents" for your information in preparation for your
first day.

        We hope that you will view the Company as an outstanding organization
and will accept the Offer. Please signify your acceptance of the terms set forth
above by signing and dating this offer letter. We welcome you to the Company.

        This will acknowledge my acceptance of this offer of employment.

Sincerely,

/s/ Gregory L. Craig


--------------------------------------------------------------------------------

Gregory L. Craig
Chief Executive Officer    
        This will acknowledge my acceptance of this offer of employment.
By:
 
/s/ John H. Bomgardner II


--------------------------------------------------------------------------------

John H. Bomgardner II
 
 
Date:
 
7/18/08

 
 

--------------------------------------------------------------------------------



ATTACHMENT A
TERMINATION OF EMPLOYMENT

        (a)    By Company Without Cause.    The Company may terminate
Executive's employment without Cause (as defined below) effective on sixty
(60) days' written notice, during which notice period Executive may be relieved
of his duties and placed on paid terminal leave. In such event and subject to
the other provisions of this Agreement, Executive will be entitled to:

          (i)  continued coverage under the Company's insurance benefit plans
through the termination date and such other benefits to which he may be entitled
pursuant to the Company's benefit plans (other than any severance plan);

         (ii)  payment of all earned but unpaid compensation (including accrued
unpaid vacation) through the effective date of termination, payable on or before
the termination date;

        (iii)  reimbursement of expenses incurred on or before the termination;
plus

        (iv)  payment of the equivalent of the Base Salary he would have earned
over the next twelve (12) months following the termination date (less necessary
withholdings and authorized deductions) at his then current Base Salary rate
(the "Severance Payment"), payable in equal monthly installments over the twelve
(12) months following the termination date (the "Severance Period");

         (v)  at Executive's option, reimbursement of insurance premiums payable
to retain group health coverage as of the termination date for himself and his
eligible dependents pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986 ("COBRA") for twelve (12) months; and

        (vi)  the number of outstanding unvested stock options and shares of
restricted stock granted to Executive that would have vested in each month over
the twelve (12) month period after the termination date shall vest in each such
month.

        The payments and benefits set forth in Sections (a)(i)-(iii) shall be
referred to as the "Accrued Benefits," and the payments and benefits set forth
in Sections (a)(iv)-(v) shall be referred to as the "Severance Benefits."
Executive shall not receive the Severance Benefits unless Executive executes the
separation agreement and general release attached as Attachment C, and the same
becomes effective pursuant to its terms. In addition, if Executive accepts other
employment within the Severance Period, the Company's obligation under
Section (a)(v) above will be extinguished as of the date Executive becomes
covered under the group health plan of Executive's new employer.

        (b)    By Company With Cause.    The Company may terminate Executive's
employment at any time and without prior notice, written or otherwise, for
Cause. As used in this Agreement, "Cause" shall mean any of the following
conduct by Executive: (i) material breach of this Agreement, or of a Company
policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his position, or the failure to follow
the reasonable and lawful instructions of the Board; (iii) gross misconduct or
dishonesty, self-dealing, fraud or similar conduct that the Board reasonably
determines has caused, is causing or reasonably is likely to cause harm to the
Company; or (iv) conviction of or plea of guilty or nolo contendere to any crime
other than a traffic offense that is not punishable by a sentence of
incarceration. Termination pursuant to Section (b)(ii) shall be effective only
if such failure continues after Executive has been given written notice thereof
and fifteen (15) business days thereafter in which to present his position to
the Board or to cure the same, unless the Board reasonably determines that the
reason(s) for termination are not capable of being cured. In the event of
termination for Cause, Executive will be entitled only to the Accrued Benefits
through the termination date, which for purposes of Sections (b)(i), (iii) and
(iv) will be the date on which the notice is given and for Section (b)(ii) will
be fifteen (15) business days after the notice is given. The Company will have
no further obligation to pay any compensation of any kind (including without
limitation any bonus or portion of a bonus that otherwise may have become due
and payable to Executive with respect to

--------------------------------------------------------------------------------




the year in which such termination date occurs), or severance payment of any
kind nor to make any payment in lieu of notice.

        (c)    Incapacity or Death.    

          (i)  If Executive becomes unable, due to physical or mental illness or
injury, to perform the essential duties of his position for more than 12 weeks
in any twelve month period during this Agreement with or without reasonable
accommodation ("Incapacity"), the Company has the right to terminate Executive's
employment on fifteen (15) days' written notice. In the event of termination for
Incapacity, Executive will be entitled to receive the Accrued Benefits; and

         (ii)  Executive's employment pursuant to this Agreement shall be
immediately terminated without notice by the Company upon the death of
Executive. If Executive dies while actively employed pursuant to this Agreement,
the Company will pay to his estate or designated beneficiaries within sixty
(60) days the Accrued Benefits.

        (d)    Resignation for Good Reason.    Executive may terminate this
Agreement for Good Reason (as defined below) by giving written notice of such
termination, which termination will become effective on the thirtieth (30th) day
following receipt by the Company. As used in this Agreement, "Good Reason" shall
mean any one of the following: (i) a material reduction in Executive's Base
Salary and/or a material failure to provide the benefits stated, (ii) any other
action or inaction that constitutes a material breach by the Company of this
Agreement; (iii) a material diminution in Executive's authority, duties or
responsibilities such that they are materially inconsistent with his position as
Senior Vice President and General Counsel of the Company; (iv) relocation of the
Company's headquarters to a location that materially increases Executive's
commute, and (iv) in the event of a Change in Control (as defined below),
failure of the successor to the Company or to the Company's business (A) to
offer Executive the position of Chief Operating Officer of the successor company
with duties, responsibilities, compensation and benefits materially similar to
those enjoyed by Executive immediately preceding the Change in Control, or
(B) to assume the obligations of the Company under and to become a party to this
Agreement, provided that no termination for Good Reason shall be effective until
Executive has given the Company written notice within sixty (60) days of the
initial occurrence of any of the foregoing specifying the event or condition
constituting the Good Reason and the specific reasonable cure requested by
Executive, the Company has failed to cure the occurrence within thirty (30) days
of receiving written notice from Executive, and Executive resigns within six
(6) months following the initial occurrence. In the event of a termination for
Good Reason, Executive will be entitled to the Accrued Benefits and the
Severance Benefits, on the same conditions set forth in Termination Without
Cause.

        As used in this Agreement, a "Change in Control" shall mean any of the
following events:

          (i)  the acquisition by any Group or Person (as such terms are defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the "1934 Act")), other than (A) a trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company or
(B) an entity in which the Company directly or indirectly beneficially owns
fifty percent (50%) or more of the voting securities of such entity (an
"Affiliate"), of any securities of the Company, immediately after which such
Group or Person has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of more than fifty percent (50%) of (X) the
outstanding shares of Common Stock or (Y) the combined voting power of the
Company's then outstanding securities entitled to vote generally in the election
of directors;

         (ii)  the Company (and/or its subsidiaries) is a party to a merger or
consolidation with a Person, or series or related transactions, with a Person
other than an Affiliate, which results in the holders of voting securities of
the Company outstanding immediately before such merger or consolidation failing
to continue to represent (either by remaining outstanding or being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation; or

--------------------------------------------------------------------------------



        (iii)  all or substantially all of the assets of the Company and its
subsidiaries are, in any transaction or series of transactions, sold or
otherwise disposed of (or consummation of any transaction, or series of related
transactions, having similar effect, other than to an Affiliate; provided,
however, that in no event shall a "Change in Control" be deemed to have occurred
for purposes of this Agreement solely because the Company engages in an internal
reorganization, which may include a transfer of assets to, or a merger or
consolidation with, one or more Affiliates.

        (e)    Voluntary Resignation without Good Reason.    In the event that
Executive resigns without Good Reason, Executive will be entitled only to the
Accrued Benefits through the termination date. The Company will have no further
obligation to pay any compensation of any kind (including without limitation any
bonus or portion of a bonus that otherwise may have become due and payable to
Executive with respect to the year in which such termination date occurs), or
severance payments of any kind. Furthermore, Executive agrees that in the event
that Executive resigns without Good Reason within twelve (12) months of the
Effective Date, (i) Executive shall pay to the Company an amount equal to the
Initial Performance Bonus within thirty (30) days of the effectiveness of such
resignation, if applicable, and (ii) Executive shall transfer and assign to the
Company, for no additional consideration, the Initially Vested Restricted
Shares; provided, that if the Initially Vested Restricted Shares shall have been
sold, completely or partially, by Executive prior to such time, Executive shall
pay to the Company an amount equal to the aggregate gross proceeds resulting
from such sale(s) of the Initially Vested Restricted Shares, and shall transfer
and assign to the Company for no additional consideration any unsold portion of
the Initially Vested Restricted Shares. As a condition precedent to the
Company's execution of this Agreement, Executive agrees to cooperate in the
preparation and execution of all documents that may be required to complete the
transaction contemplated by the preceding sentence, and Executive's spouse
agrees to execute a spousal consent consenting to the transfer of the Initially
Vested Restricted Shares under the conditions specified in this Agreement.

        (f)    Release.    As a condition of Executive or his estate receiving
any Severance Benefits, Executive shall execute, and refrain from revoking his
signature on, the separation agreement and general release attached as
Exhibit A. Notwithstanding the foregoing, Exhibit A will not be construed to
include any release of any indemnification rights Executive may have against the
Company pursuant to any indemnification between the Company and Executive.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.84

